Citation Nr: 1745779	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  09-36 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating for coronary artery disease in excess of 10 percent prior to September 15, 2010 and in excess of 30 percent thereafter.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1982 to December 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Subsequent to the August 2015 Supplemental Statement of the Case, new medical evidence was associated with the claims file.  See December 2015 and July 2017 CAPRI Records.  In October 2017, the Veteran submitted correspondence requesting that his appeal be remanded to the AOJ for review of this new evidence.  In accordance with the Veteran's request, the Board will remand for the AOJ to consider the evidence in the first instance.

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue on appeal.  The AOJ should consider all evidence added to the record since August 2015.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




